Citation Nr: 0025830	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Fargo, North Dakota.

The veteran initially requested a hearing at the RO via a 
statement submitted by his representative in May 1998.  The 
veteran was scheduled for the requested hearing.  He later 
requested that the hearing be canceled and he be provided 
more time to prepare his case.  The veteran was then 
scheduled for a hearing on several different occasions.  
However, he always requested that the hearings be canceled so 
that he could have more time to prepare his case.  In 
December 1998 he was requested to indicate whether he still 
desired to have a hearing.  The veteran responded in December 
1998 that he wanted to testify at a Central Office hearing.  
The veteran later submitted a VA Form 9, received in April 
1999, where he indicated that he did not want a hearing 
before the Board.  Accordingly, the Board finds that the 
veteran has withdrawn his request for a hearing in this case.  
38 C.F.R. § 20.702 (e) (1999).


REMAND

The veteran submitted his claim for entitlement to service 
connection for PTSD in November 1993.  He was granted service 
connection in May 1998 and assigned a 10 percent rating, 
effective November 8, 1993.  The veteran has disagreed with 
his 10 percent disability rating.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for his service-connected PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

The veteran submitted private treatment records in November 
1998, prior to his case being certified to the Board in May 
1999.  While most of the submissions do not address the issue 
before the Board, some magazine articles relate to stress.   
However, no supplemental statement of the case was issued to 
address the new evidence.  Further, after certification of 
his claim, the veteran submitted numerous statements and 
copies of private treatment records to the Board.  However, 
he did not submit a waiver of consideration by the agency of 
original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (1999).  
Accordingly, this evidence must be considered by the AOJ and 
a supplemental statement of the case provided.

Finally, the veteran was last afforded a VA psychiatric 
examination in September 1997.  A March 1998 statement from 
that examiner reported that psychological testing was 
performed in February 1998.  However, those results were not 
associated with the claims file.  Therefore, the Board finds 
that a more recent VA psychiatric examination is required in 
order to fairly assess the veteran's current disability 
status.  Moreover, any pertinent VA testing, evaluation or 
treatment records for the veteran must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Therefore, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his PTSD claim.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any records 
received should be associated with the 
claims file.

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
in order to determine the manifestations 
of the service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score) pertaining to 
the veteran's PTSD disability, with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for a 
higher evaluation for PTSD.  
Consideration should be given to the 
possibility of staged ratings under 
Fenderson, and application of both the 
old and amended criteria for rating 
psychiatric disabilities as appropriate.  
See VAOPGCPREC 3-2000.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Veterans Law Judge


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


